Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robin Rohlicek Reg. No. 43,349 on February 4, 2021.   The claims have been amended as follows:


(Currently Amended) A method for localization of a mobile device in a communication environment comprising a plurality of fixed-location base stations comprising: 
determining a subset of a number (N) of base stations from the plurality of base stations, representing a determination of the closest N base stations to the mobile device; 
using the determined subset of base stations to access a database holding an association of a plurality of subsets with respective location information for the environment, wherein using the determined subset of base stations includes retrieving location information corresponding to the subset of base stations from the database in response to providing the determined subset of base stations representing the closest N base stations to the mobile device to the database, and wherein the location information comprises a representation of a localization region of the environment, the localization region comprising a higher-order Voronoi cell or an intersection of higher-order Voronoi cells; and 
providing the retrieved location information as representing a location of the mobile device. 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Currently Amended) A non-transitory machine-readable medium comprising instructions stored thereon when executed on a processor cause the processor to: 
determine a subset of a number (N) of base stations that represents a determination of the closest N base stations to a mobile device in a communication environment comprising a plurality of fixed location base stations; 

use the determined subset of base stations to access a database holding an association of a plurality of subsets with respective location information for the environment, wherein using the determined subset of base stations includes retrieving location information corresponding to the subset of base stations from the database in response to providing the determined subset of base stations representing the closest N base stations to the mobile device to the database, and wherein the location information comprises a representation of a localization region of the environment, the localization region comprising a higher-order Voronoi cell or an intersection of higher-order Voronoi cells; and 
provide the retrieved location information as representing a location of the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461